Justice ALBIN,
dissenting.
Today, the majority ignores a very real threat to the integrity of our criminal justice system — interrogation methods that increase the likelihood of false confessions and wrongful convictions among juveniles. Both social-science studies and common sense suggest that interrogation techniques that may elicit rehable confessions from adults have the high potential to elicit false confessions from children. Indeed, this case is a textbook example of the use of interrogation techniques that have the clear capacity to produce a false confession from a juvenile.
Thirteen-year-old A.W. was subjected to interrogation techniques that were just as likely to produce a false confession as a true confession. The investigating detective violated AW.’s Miranda rights by insisting throughout the interrogation that he had to speak after initially telling him that he had a right to remain silent. The investigating detective violated A.W.’s rights by orchestrating the removal of the juvenile’s father from the interview room, even though our jurisprudence places great emphasis on the importance of the presence of an adult during an interrogation. Last, the interrogation methods used against this thirteen-year-old, which have been known to induce even adult suspects to falsely confess, pose an unacceptably high risk of eliciting false confessions from juveniles.
Based on the present record, I am convinced that the interrogation methods employed against thirteen-year-old A.W. had the *140clear capacity to overbear his will. Those methods, as applied to A.W., did not comport with “ ‘the highest standards of due process and fundamental fairness.’ ” See State v. Presha, 163 N.J. 304, 317, 748 A.2d 1108 (2000) (quoting State ex rel. S.H., 61 N.J. 108, 115, 293 A.2d 181 (1972)). Moreover, the methods used violated this juvenile’s guarantee of due process under the Federal Constitution. See Schneckloth v. Bustamonte, 412 U.S. 218, 225-26, 93 S.Ct. 2041, 2047, 36 L.Ed.2d 854, 861-62 (1972). I therefore would suppress the statement made by A.W. and remand for a new trial. I respectfully dissent.
I.
We have long recognized that, even among mature adults, custodial police interrogations present “inherently compelling pressures which work to undermine the individual’s will to resist and to compel him to speak where he would not otherwise do so freely.” Miranda v. Arizona, 384 U.S. 436, 467, 86 S.Ct. 1602, 1624, 16 L.Ed.2d 694, 719 (1966). Based on “mounting empirical evidence,” such interrogations — by their very nature — “can induce a frighteningly high percentage of people to confess to crimes they never committed.” Corley v. United States, 556 U.S. 303, 321,129 S.Ct. 1558, 1570, 173 L.Ed.2d 443, 458 (2009) (citing Steven A. Drizin & Richard A. Leo, The Problem of False Confessions in the Post-DNA World, 82 N.C. L.Rev. 891, 906-07 (2004)). “[WJhen the subject of custodial interrogation is a juvenile,” the risk of a false confession becomes “all the more acute.” J.D.B. v. North Carolina, 564 U.S. -,-, 131 S.Ct. 2394, 2401, 180 L.Ed.2d 310, 321 (2011) (citing “empirical studies that ‘illustrate the heightened risk of false confessions from youth’” contained in amici curiae brief filed by Center on Wrongful Convictions of Youth et al.).
Significantly, a study of exonerations over a fifteen-year span indicates a striking correlation between false-confession rates and the suspect’s age. See Samuel R. Gross et al., Exonerations in the United States 1989 through 2003, 95 J.Crim. L. & Criminology *141523, 545 (2005). In juvenile cases, false confessions were found in 42% of wrongful convictions; in adult cases, false confessions were found in only 13% of wrongful convictions. Ibid. In cases of juveniles twelve to fifteen years of age who were exonerated of wrongful convictions, 69% had given false confessions. Ibid. These findings, which strongly suggest a direct correlation between a defendant’s youth and susceptibility to falsely confessing, are supported by other studies. See also Drizin & Leo, supra, 82 N.C. L.Rev. at 944 (finding youths overrepresented in sample of false confessions with juveniles fifteen years or younger representing half of all juvenile false confessions); Joshua A. Tepfer et al, Arresting Development: Convictions of Innocent Youth, 62 Rutgers L.Rev. 887, 905 (2010) (finding false-confession rate of more than 50% in wrongfully convicted youth aged eleven to fourteen, compared to less than 17% of eighteen-year-olds and less than 10% of nineteen-year-olds).
A suspect’s age already is a factor that a court must consider in determining whether a confession has been given knowingly, intelligently, and voluntarily. Presha, supra, 163 N.J. at 313, 748 A.2d 1108. The distinctions that the law makes between standards governing adult and juvenile interrogations are generated by “commonsense conclusions” about our understanding of “children as a class.” See J.D.B., supra, 564 U.S. at-, 131 S.Ct. at 2403, 180 L.Ed.2d at 323. The United States Supreme Court has observed that juveniles “ ‘generally are less mature and responsible than adults,’ ” ibid, (quoting Eddings v. Oklahoma, 455 U.S. 104, 115-16, 102 S.Ct. 869, 877, 71 L.Ed.2d 1, 12 (1982)), and “ ‘are more vulnerable or susceptible to ... outside pressures’ than adults,” ibid, (quoting Roper v. Simmons, 543 U.S. 551, 569, 125 S.Ct. 1183, 1195, 161 L.Ed.2d 1, 22 (2005)). Indeed, a juvenile under the age of sixteen “cannot be judged by the more exacting standards of maturity” of an adult because “[t]hat which would leave a man cold and unimpressed can overawe and overwhelm a lad in his early teens.” Haley v. Ohio, 332 U.S. 596, 599, 68 S.Ct. 302, 304, 92 L.Ed. 224, 228 (1948). It is understood that “a reasonable child subjected to police questioning will sometimes *142feel pressured to submit when a reasonable adult would feel free to go.” J.D.B., supra, 564 U.S. at-, 131 S.Ct. at 2403, 180 L.Ed.2d at 323.
This Court too has noted that “younger offenders present a special circumstance in the context of a police interrogation.” Presha, supra, 163 N.J. at 315, 748 A.2d 1108. Because of the heightened vulnerability of a young juvenile, we have decreed that “when a parent or legal guardian is absent from an interrogation involving a [child under the age of fourteen], any confession resulting from the interrogation should be deemed inadmissible as a matter of law, unless the adult was unwilling to be present or truly unavailable.” Ibid. We recognize that a parent “serves as a buffer between the juvenile, who is entitled to certain protections, and the police, whose investigative function brings the officers necessarily in conflict with the juvenile’s legal interests.” Ibid.
“[W]hen an adult is unavailable or declines to accompany the juvenile, the police must conduct the interrogation with ‘the utmost fairness and in accordance with the highest standards of due process and fundamental fairness.’” Id. at 317, 748 A.2d 1108 (quoting S.H., supra, 61 N.J. at 115, 293 A.2d 181). The interrogation here fell far below that heightened standard intended to protect A.W.
II.
First, Detective Lopez vitiated the Miranda warnings by repeatedly telling the juvenile during the interrogation that he had to speak even though he had previously been advised that he had a right to remain silent. A person subject to custodial interrogation by the police “must first be informed in clear and unequivocal terms that he has the right to remain silent” before a statement can be admitted against him. Miranda, supra, 384 U.S. at 467-68, 86 S.Ct. at 1624, 16 L.Ed.2d at 720. “[S]uch a warning is an absolute prerequisite in overcoming the inherent pressures of the interrogation atmosphere,” and the absence of the warning requires suppression of a statement. Id. at 468, 86 S.Ct. at 1624,16 *143L.Ed.2d at 720. A suspect also must be told that he can invoke his right to remain silent at any time during the interrogation. Id. at 467, 479, 86 S.Ct. at 1625, 1630, 16 L.Ed.2d at 720, 726; State v. Nyhammer, 197 N.J. 383, 400, 963 A.2d 316 (2009).
Case law, social-science studies, and common sense make clear that young juveniles are not fully able to comprehend the meaning of the Miranda warnings. See S.H., supra, 61 N.J. at 115, 293 A.2d 181. One study indicated that “only 21 percent of all children, as compared to 42.3 percent of adults, comprehend the meaning and significance of the Miranda warnings.” Kenneth J. King, Waiving Childhood Goodbye: How Juvenile Courts Fail to Protect Children from Unknowing, Unintelligent, and Involuntary Waivers of Miranda Rights, 2006 Wis. L.Rev. 431, 433 (2006) (citing Thomas Grisso, Juveniles’ Capacities to Waive Miranda Rights: An Empirical Analysis, 68 Calif. L.Rev. 1134, 1153 (1980)).
We have previously observed that the “[rjecitation of the Miranda warnings to a boy of 10 even when they are explained is undoubtedly meaningless” because he “lacks the capability to fully understand the meaning of his rights.” S.H., supra, 61 N.J. at 115, 293 A.2d 181. It is because a young juvenile “cannot make a knowing and intelligent waiver of something he cannot understand” that we insist that the interrogation procedure accord “with the highest standards of due process and fundamental fairness.” Ibid. Needless to say, juveniles are especially vulnerable to interrogation methods that ride roughshod over their Miranda rights.
No one disputes that Detective Lopez advised A.W. of his right to remain silent before commencing with the interrogation. Indeed, she informed A.W. “that at any moment that you don’t want to talk to me anymore you may stop and the interview will be ended.” However, during the course of the interrogation, Detective Lopez repeatedly told A.W. that he had to speak with her, therefore contradicting and nullifying the Miranda warning earlier given.
*144Here are some of the comments made by Detective Lopez to A.W. during the interrogation that directly contradicted the earlier instruction that A.W. had a right to remain silent: “you have to tell me now because it’s very important”; “if something happened, if something happened you have to tell me, it’s very important”; “if this happened at least one time, you have to say it”; “you have to start being honest”; “you can’t sit[] there and tell me that nothing happened”; “you finally realized that you had to say something”; and “I know that something else happened ... and you got to start telling me.”
Detective Lopez’s repeated comments to A.W. that he had to speak to her made a mockery of her earlier recitation of the Miranda warning that he had a right to remain silent. “A police officer cannot directly contradict, out of one side of his mouth, the Miranda warnings just given out of the other.” State v. Pillar, 359 N.J.Super. 249, 268, 820 A.2d 1 (App.Div.2003); see also State ex rel. A.S., 203 N.J. 131, 151-52, 999 A.2d 1136 (2010) (holding that interrogation technique that contradicted Miranda warning required suppression of juvenile’s statement). After a detective advises the suspect that he has a right to remain silent, she should not suggest, during questioning, that he cannot remain silent. See 2 Wayne R. LaFave et al., Criminal Procedure § 6.9(e) at 827-28 (3d ed.2007) (citing examples of improper police action that negated previous assertion of Miranda rights).
A thirteen-year-old cannot be expected to assert his right to remain silent when the detective is repeatedly exhorting that he has to speak. With the already-deficient understanding of rights that a thirteen-year-old possesses, these flat-out contradictory statements rendered the Miranda warnings an empty promise and a nullity.
The inconsistent messages given to A.W. concerning his right to remain silent had the clear capacity to confuse a thirteen-year-old and lead him to the conclusion that he had no option but to speak. The detective’s comments were a violation of A.W.’s Fifth Amend*145ment right against self-incrimination and rendered his confession involuntary.
III.
A.W.’s father left the interrogation room at the suggestion of Detective Lopez and his son; the idea did not “originate” with him. The decision whether the parent should be present cannot be that of a child who — by virtue of his immaturity — lacks the capacity to exercise sound judgment concerning his best interests. A father of a thirteen-year-old should be discouraged, not encouraged, from leaving an interrogation room. After all, a juvenile “is not equal to the police in knowledge and understanding ... [and] is unable to know how to protect his own interests or how to get the benefits of his constitutional rights.” Gallegos v. Colorado, 370 U.S. 49, 54, 82 S.Ct. 1209, 1212, 8 L.Ed.2d 325, 328 (1962).
In S.H., we stated that “whenever possible and especially in the case of young children no child should be interviewed except in the presence of his parents or guardian.” 61 N.J. at 114-15, 293 A.2d 181. Because the presence of a parent is critical to ensuring a minimum measure of protection and fair play to the juvenile, who is facing a police officer skilled in the art of interrogation, the officer is forbidden from “suggesting] that the parent or legal guardian depart an interrogation area.” State ex rel. Q.N., 179 N.J. 165, 178-79, 843 A.2d 1140 (2004). Instead, any such suggestion must “originate, if at all, from the accompanying adults themselves.” Id. at 179, 843 A.2d 1140 (emphasis added).
A.W.’s father never raised the issue of leaving the interview room. It was a series of remarks from Detective Lopez intimating that A.W. might feel more comfortable without his father present that prompted A.W. to request his father to leave. Detective Lopez made multiple comments to A.W. about his father’s presence, including the observation that “he’s a big man” and “I know it’s hard because your dad is here beside you.” After approximately twenty-five minutes, A.W. requested that his father leave the room. A.W.’s father agreed to his son’s request, signed a *146waiver form, and was informed that he could return at any time. When he left the room, Detective Lopez continued to question A.W. in private. At one point during the remainder of the forty-five-minute interrogation, Detective Lopez told A.W. that she “like[d] the fact that [he] finally realized that ... [he felt] more comfortable with [his] dad out there.” It was not until after A.W. confessed that his father returned to the room.
If a child under the age of fourteen — because of his immaturity — requires the presence of a parent or guardian during an interrogation, then the child — also due to his lack of maturity— should not be able to initiate the removal of the parent from the interview room. This is so especially if the interrogating officer in any way suggests to the child that the parent should not be present.
Subtle hints to A.W. that he might feel more comfortable without his father in the room clearly violate the spirit if not the precise words of Presha and Q.N. In Presha, we acknowledged that, due to “immaturity and inexperience,” a child under fourteen years of age is at an “obvious disadvantage ... in confronting a custodial police interrogation.” 163 N.J. at 315-16, 748 A.2d 1108 (quoting In re B.M.B., 264 Kan. 417, 955 P.2d 1302, 1312 (1998)) (internal quotation marks omitted).
Detective Lopez should not have planted the suggestions that led to the removal of A.W.’s father from the interview room. She should not have asked the father to leave unless the father had initiated the move. I cannot conclude that the manner in which A.W.’s father was excluded from the interview room accorded with “ ‘the highest standards of due process and fundamental fairness.’ ” See id. at 317, 748 A.2d 1108 (quoting S.H., supra, 61 N.J. at 115, 293 A.2d 181).
IV.
A.
Last, Detective Lopez used psychological-interrogation techniques that have been known to make even adult suspects falsely *147confess to crimes they did not commit. When employed against a thirteen-year-old, without a parent in the interview room, as here, the prospect of eliciting a false confession increases exponentially. That false confessions account for so many wrongful convictions should not be surprising. An admission or statement against interest made by a defendant is powerful evidence of guilt because we are predisposed to believe that an innocent person would not falsely incriminate himself.
The phenomenon of false confessions in juvenile cases has been explained through research and social-science studies. Young juveniles are peculiarly vulnerable to highly suggestive interrogation techniques. “The law enforcement community generally agrees that children are developmentally different from adults in terms of their comprehension abilities, willingness to yield to authority, and psychosocial immaturity.” Tepfer, supra, 62 Rutgers L.Rev. at 917. However, when the youth in question is a suspect rather than a victim or witness, police often disregard this distinction and interrogate the suspect like an adult. Ibid.
By the time a suspect is interrogated, the police are no longer trying to determine whether he is guilty; rather, they are seeking to elicit a confession from a suspect “whose guilt they presume or believe they have already established.” Drizin & Leo, supra, 82 N.C. L.Rev. at 911. In order to effectively “break the anticipated resistance of an individual who is presumed guilty, police interrogation is stress-inducing by design; it is intentionally structured to promote isolation, anxiety, fear, powerlessness, and hopelessness.” Ibid. Among the psychological techniques used to interrogate suspects are:
isolation, accusation, attacks on the suspect’s alibi, cutting off of denials, confrontation with true or false incriminating evidence, the use of “themes” (so-called scenarios that recast the suspect’s behavior so that he is no longer morally and/or legally culpable), and inducements.
[id at 911-12.]
Those psychological-interrogation techniques are encompassed in a methodology developed in the 1940’s by John E. Reid and Fred Inbau. See Saul M. Kassin et al., Police-Induced Confes*148sions: Risk Factors and Recommendations, 34 Law & Hum. Behav. 3, 7 (2010). Interrogators trained in the Reid technique employ positive and negative incentives to induce a confession. Ibid.
On one hand, the interrogator confronts the suspect with accusations of guilt, assertions that may be bolstered by evidence, real or manufactured, and refuses to accept alibis and denials. On the other hand, the interrogator offers sympathy and moral justification, introducing “themes” that minimize the crime and lead suspects to see confession as an expedient means of escape.

Ubid.]

These interrogation techniques when applied to juveniles are likely to elicit an unacceptably high number of false confessions.
The Reid technique plays to the inherent weaknesses of the undeveloped child psyche — its willingness to please authority figures, its skewed cost-benefit analysis, and its lack of future orientation. See Jessica Owens-Kostelnik et al., Testimony and Interrogation of Minors: Assumptions About Maturity and Morality, 61 Am. Psychol. 286, 295 (2006); see also Neir Eshel et al., Neural Substrates of Choice Selection in Adults and Adolescents: Development of the Ventrolateral Prefrontal and Anterior Cingulate Cortices, 45 Neuropsychologia 1270, 1270-71 (2007) (explaining that brain continues to develop throughout adolescence); Laurence Steinberg et al., Are Adolescents Less Mature than Adults ? Minors’ Access to Abortion, the Juvenile Death Penalty, and the Alleged APA “Flip-Flop’’, 64 Am. Psychol. 583, 587 (2009).
Physical isolation is intended to increase a suspect’s anxiety, and confession is often presented as the only means of ending the stress-filled interrogation. Owens-Kostelnik, supra, 61 Am. Psychol. at 295. For a juvenile seeking to escape from a pressure-filled, high-anxiety interrogation, there is an increased risk that he will simply confess and tell the interrogator what she wants to hear. Ibid. The short-term gain for the juvenile is that he seemingly extricates himself from the immediate predicament by both pleasing and submitting to an authority figure. See ibid.
A juvenile also may be more likely to confess to a crime he did not commit when confronted with false evidence. Ibid. Even in *149the case of adults, the presentation of false evidence amplifies the risk that the suspect “will confess to and internalize blame for acts they did not commit.” Ibid. A juvenile, however, is less likely than an adult to correct misinformation provided by an authority figure, such as the police. Ibid.
An interrogator’s refusal to accept a juvenile’s repeated denials of guilt may give rise to a sense of despair and hopelessness. See ibid. That, combined with the interrogator’s minimization of the alleged crime, may make a confession — even a false one — a more attractive alternative than engaging in seemingly futile opposition to the officer’s predetermined conclusion of his guilt. Ibid.
In light of the unique psychological characteristics of the undeveloped mind of a young juvenile, the increased number of false confessions among juveniles is hardly surprising. Sadly, the abundance of social-science evidence detailing the alarming percentage of juvenile false confessions has not prompted law enforcement officials to utilize — or this Court to demand — age-appropriate interrogation techniques for children under the age of fourteen. At the very least, this Court’s decree — that heightened standards of due process and fairness will apply to juveniles under the age of fourteen who are interrogated in the absence of a parent — should lead to an exacting scrutiny of the circumstances leading to the confession in this case.
Let us now turn to the facts of this case.
B.
Detective Lopez, who was trained in the Reid technique, interrogated A.W. using the same psychological methods that increase the likelihood of false confessions among juveniles: (1) physical isolation from his father; (2) presentation of possibly false evidence; (3) refusal to accept A.W.’s denials while telling him that she already knew what happened; (4) minimization of the seriousness of the crime; and (5) promises of leniency if he confessed. Although any one psychological technique, standing alone, may not have been sufficient to render the confession involuntary, in their *150totality they had the capacity not only to overbear the will of an isolated thirteen-year-old, but also to induce a false confession.
First, Detective Lopez successfully angled to have A.W. interviewed without a parent present, leaving the thirteen-year-old alone to resist the psychological pressures brought to bear by a skilled and trained interrogator.
Second, Detective Lopez confronted A.W. not just with evidence from the alleged victim — but also with evidence of dubious reliability. The detective told A.W. that J. had confessed and implicated him. However, Detective Lopez never directly spoke with J., and nothing in the record supports the conclusion that J. spoke with any member of the Union County Prosecutor’s Office before the interrogation of A.W. The information used by Detective Lopez was received from the alleged victim’s mother. No confirmation of J.’s actual statement appears in the record.1
Third, Detective Lopez repeatedly refused to accept AW.’s denials of guilt. Throughout the interrogation, A.W. stated that he had not assaulted K.P. Detective Lopez made it clear that she did not accept AW.’s declarations of his innocence. Despite his insistent denials, she told him: “I know that something happened, I know it’s something, and it happened many times”; “she would never have mentioned your name if something wouldn’t have happened”; “I’m not going to sit here and have you tell me something, um ... that’s not true”; “I think that you have to start being honest”; “she mentioned your name because it actually happened, okay”; “you can’t sit[ ] there and tell me that nothing happened”; “you finally realized that you had to say something okay, we’re progressing”; “I know that something else happened”; and “I know it already, I know it, I’m just waiting for you to tell me.” After Detective Lopez’s insistent refusal to accept, as true, any account given by A.W. consistent with his innocence, he confessed that on one occasion he touched the private area of K.P.
*151Four, Detective Lopez minimized the seriousness of the nature of the offense that A.W. was suspected of committing. For example, she told him: “but who knows you were experimenting it one day and you touched her in the area and then you thought ‘Oh my gosh I don’t know why I did that’ “[i]f something did happen, that who knows you were experimenting or who knows you did it one day but it’s not something that you will do again, because it’s not something that is a part of your character”; “[t]hat is something, that I know was a mistake, it’s not something that you have inside your heart”; and “I’m not going to look at you differently, okay, I’m not, because I know that you are a good kid.”
Five, Detective Lopez dangled before A.W. the prospect of leniency if he confessed. The detective informed A.W.: “what we try to do ... is therapy, and advice to help them so they don’t do this again”; “I’m ninety nine ... point nine [percent] certain that you won’t go to jail and that you won’t go to juvenile”; “we’re here to help you”; and “we wouldn’t throw you in jail and throw away the key.”
The selections above refute the majority’s pronouncement that “there is no evidence in this record that the interview techniques deprived A.W. of any of his rights or overbore his will.” See ante at 137, 51 A.3d at 806-07. The interrogation techniques employed in this case are powerful tools capable of overcoming even an innocent juvenile’s will to resist. This Court does not have to make “sweeping pronouncements” — as suggested by the majority — to conclude that the interrogation in this case did not comport with “ ‘the highest standards of due process and fundamental fairness,’ ” Presha, supra, 163 N.J. at 317, 748 A.2d 1108 (quoting S.H., supra, 61 N.J. at 115, 293 A.2d 181). See ante at 137, 51 A.3d at 806.
This Court has held that “ ‘the greatest care must be taken to assure that [a] [juvenile’s] admission was voluntary, ... not coerced or suggested, ... not the product of ignorance of rights or of adolescent fantasy, fright or despair.’ ” AS., supra, 203 N.J. at *152151-52, 999 A.2d 1136 (second alteration in original) (quoting In re Gault, 387 U.S. 1, 55, 87 S.Ct. 1428, 1458, 18 L.Ed.2d 527, 561 (1967)). That care was not taken in this case. Nor did Detective Lopez’s interrogation methods accord with the due-process guarantee protecting this juvenile under the Federal Constitution. See Schneckloth, supra, 412 U.S. at 225-26, 93 S.Ct. at 2047, 36 L.Ed.2d at 861-62. For these reasons, I would suppress the confession in this case.
I understand that the majority is not satisfied with the manner in which the social-science evidence has been presented in this case. But, if that is so, this Court should remand the matter to the trial court or a special master for the preparation of an appropriate record, as we did in State v. Henderson, 208 N.J. 208, 228-30, 27 A.3d 872 (2011).
V.
The law too often fails to keep pace with developments in science. We came to that conclusion recently in Henderson when we recognized that the legal standards governing the admissibility and use of identification evidence lagged far behind the findings of numerous studies in the social sciences. See id. at 285-87, 27 A.3d 872. We adjusted our legal standards to address the real-world problem that misidentifications lead to too many wrongful convictions. See id. at 288-93, 27 A.3d 872.
In this case, we have a substantial number of social-science studies that reveal the heightened risk of false confessions from interrogation methods that make children compliant with their interlocutors. But regrettably, the Court will not address the problem for now.
The one outcome that is anathema to our criminal justice system is the conviction of the innocent. Our system is not perfect; even when all our procedural protections are in working order, occasional miscarriages of justice will occur. We should not turn a blind eye to the substantial evidence that interrogation techniques used against juveniles may be just as likely to produce *153false confessions as true confessions. Tolerance of interrogation methods that produce an unacceptably high number of false confessions — confessions that result in wrongful convictions — is not a judicial policy that promotes justice.
Finally, I believe that in upholding the conviction of A.W., the majority abandons decades of jurisprudence that gave special protection to a young juvenile stranded alone in an interview room with a highly trained police interrogator. A commonsense reading of the interrogation transcript in this case leads to the conclusion that Detective Lopez fatally undermined AW.’s Miranda right to remain silent; his right to the presence of a parent, even if contrary to the child’s own misguided perception of his best interests; and his right to be accorded the “utmost fairness” during his interrogation.
For these reasons, I respectfully dissent.
For affirmance — Chief Justice RABNER and Justices LaVECCHIA, HOENS and PATTERSON — 4.
For reversal — Justice ALBIN — 1.
Not Participating — Justice WEFING (temporarily assigned)— 1

 It was just after being confronted with J.'s purported statement that A.W. requested his father leave the room.